DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive. Applicant argues that United States Patent Application Publication US 2008/0072664 to Hansen et al. (herein Hansen) fails to teach, in relation to adjusting the concentration of the measurement target particles in the sample, “according to the generated concentration information and the type of particle detection reagent corresponding to the identification information” as recited in instant claim 1 and similar limitations outlined in independent claims 20-21 and 23-24.  
However, Hansen does teach a sensor device configured to measure a concentration of particles suspended in the preliminary sample in the sample container (see element 10, Figs. 2, 4-5, 7, and 11-13; [0046]) and based on that information the fluidics system of Hansen can aspirate, mix and/or vortex preliminary samples to reach desired concentration of particles suspended therein and as mentioned in the Applicant’s argument more specifically adding a diluent if necessary (see [0043] – [0045]). Hansen also teaches the fluidics system can add a particle detection reagent to sample (see [0044]). One of ordinary skill in the art would reasonably interpret that the device of Hansen would determine 
Applicant also argues that International Publication WO 2016/016345 to Cherubini (herein Cherubini) also fails to teach, in relation to adjusting the concentration of the measurement target particles in the sample, “according to the generated concentration information and the type of particle detection reagent corresponding to the identification information” as recited in claim 22. However Cherubini does teach a pipettor device for automatic withdrawing and/or dispensing of a sample and reagents for transfer or mixing and a control unit that controls the pipettor device and has the device performs steps based on data received by the control unit from a detection unit related to a measurement parameter of the sample (see Pg. 7, lines 4-14 and 25-33 and Pg. 8, lines 8-9). 
	Applicant also argues that Cherubini fails to overcome the deficiencies of Hansen regarding claims 11 and similarly United States Patent 9,957,554 to Wu et al. (herein Wu) fails to overcome the deficiencies of Hansen regarding claims 18-19. Applicant argues that Cherubini and Wu fail to teach the same limitation as outlined for claim 1 above, however as mentioned above, Hansen does indeed teach all the limitations of claim 1 and therefore does not rely on Cherubini or Wu to overcome any deficiencies.  
	In view of Applicant’s amendments filed 17 April 2021, previous objections to the drawings are hereby withdrawn. 
	In view of Applicant’s amendments filed 17 April 2021, previous objection so the specification are hereby withdrawn. 
	In view of Applicant’s amendments filed 17 April 2021, previous objections under 35 U.S.C. 112(b) are hereby withdrawn. 
	In view of Applicant’s amendments filed 17 April 2021, previous claim interpretations under 35 U.S.C. 112(f) have been updated. 

	In view of Applicant’s amendments filed 17 April 2021, previous rejections under 35 U.S.C. 103 have been maintained. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Measurement unit in claims 1 and 7-8. Paragraphs 0045 – 0046 of the instant specification disclose that the measurement unit is made up of an optical system with light sources and light receiving elements. 
Sample preparation unit in claims 1 and 11. Paragraph 0054 of the instant specification discloses that the configuration of the sample preparation unit is an example and not limited to the following configuration. Paragraph 0055 of the instant specification discloses that the sample preparation unit includes a sample dispensing unit, a reagent unit, a sample container setting unit, a dispensing tube setting unit, a dispensing tube storing unit, a pipette tip storing unit, a reagent setting unit, a tube transfer unit, a liquid amount detection unit, a centrifugal separation unit, and a receiving unit. 
Storage unit in claim 9. Paragraph 0079 of the instant specification discloses the storage unit is configured by a ROM, a hard disk, or the like. 
Measuring device in claim 21.  Paragraph 0145 of the instant specification discloses the measuring device have the same or substantially the same configuration as the measurement unit.
Sample preparation apparatus in claim 21. Paragraph 0145 of the instant specification discloses a sample preparation system as stated in the instant claim 21. The sample preparation system includes a sample preparation device independent of the measurement and control devices. The sample preparation device has the or substantially same configuration as the sample preparation unit. 
First measurement unit in claim 22.  Paragraph 0140 of the instant specification discloses the measurement unit above is equivalent to the first measurement unit. 
Sample preparation unit in claim 22. Paragraph 0014 of the instant specification discloses the sample preparation unit of claim 22 is the same as the previous claims. 
Second measurement unit in claim 22. Paragraph 0140 of the instant claims discloses a second measurement unit, in this case, in the particle analyzer, such as a flow cytometer or the like. 
Analysis unit in claim 22. Paragraph 0093 of the instant specification discloses the analysis unit includes a processor, a processing unit, an input unit, and a display unit. The processing unit can be configured by a general-purpose computer. 
Measurement unit in claim 23. Paragraph 0010 of the instant specification discloses the measurement unit of claim 23 is the same as the measurement unit discussed above. 
Sample preparation unit in claim 23. Paragraph 0010 of the instant specification discloses the sample preparation unit of claim 23 is the same as the sample preparation unit discussed above.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-17, 20-21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant publication 2008/0072664 to Hansen et al. (herein Hansen). 
Regarding claim 1, Hansen teaches a system (element 1 & Figs. 1, 3, 6) for automatically preparing a sample corresponding to a sample preparation apparatus as stated in instant claims. 
Hansen also teaches a sensor device (element 200, Fig. 4, Paragraph 0046), corresponding to the structural limitation of a measurement unit as stated in the instant claims, which may comprise an optical device, corresponding to optical system as discussed in instant specification (Paragraphs 0045 – 0046). Hansen teaches the sensor device is configured for measuring a concentration of particles suspended in the preliminary sample in the sample container (element 10, Figs. 2, 4, 5, 7, 11-13, Paragraph 0046). This corresponds to the functional limitation of the instant claim:  configured to measure a sample that includes particles acquired from a sample container and to detect measurement target particles in the sample. 
Hansen also teaches a fluidics system (element 100, Figs. 1, 5, 7, Paragraph 0042) that corresponds to the structural limitation of a sample preparation unit as stated in the instant claims. Hansen teaches the fluidics system is for automatically preparing a sample having a selected concentration of particles suspended therein (Paragraph 0045) and can aspirate, mix and/or vortex preliminary samples (Paragraph 0043). Hansen also teaches adding a diluent to the sample container and/or removing at least a portion of the preliminary sample (Paragraph 0043) and allowing preliminary sample to be diluted to a selected concentration of particles (Paragraph 0044). Hansen also teaches the fluidics system may also be configured to add an indicator substance (i.e. AST indicator dye) to the configured to prepare a measurement sample by mixing the sample with any one of a plurality of types of particle detection reagent including a particle labeling substance.
Hansen also teaches a controller device (element 300, Fig. 1, Paragraph 0048) corresponding to a control unit as stated in the instant claims. Hansen teaches the controller device contains a processor (Paragraph 0049), computer readable memory (Paragraph 0082), and computer readable storage medium (Paragraph 0081) corresponding to processor, a memory, and a storage unit specified as part of control unit in instant specification (Paragraph 0079). Hansen teaches the control device is in communication with the fluidics system (sample preparation unit) and sensor device (measurement unit) (Paragraph 0048). Hansen teaches the controller device is configured for receiving measured concentration of particles suspended in the preliminary sample from the sensor device and further configured for determining an amount of diluent to be added to the sample container and/or amount to be removed in order to prepare sample having selected concentration of particles (Paragraph 0049). Hansen also teaches a tray (element 50, Figs. 5, 7) configured to carry a plurality of sample containers and a corresponding plurality of testing containers. The fluidics system (sample preparation unit) may be further configured for dispensing an indicator substance in the testing container and mixing sample and indicator substance in testing container and further comprise a reservoir containing a supply indicator substance that may be removed and/or dispensed by an automated pipettor (Paragraph 0051). Inherently the fluidics system would receive identification information of the particle detection reagent (indicator substance) to know which reagent to mix with the sample. Hansen teaches an interface station (reception unit) capable of reading a bar code, alphanumeric label, an RFID label, and or combination thereof to determine sample identity and/or sample with specified concentration of particles. Therefore Hansen is structurally capable of receiving input identification information of the configured to execute instructions stored in the memory to generate concentration information of the measurement target particles in the sample based on measurement data from the measurement unit; and adjust a concentration of the measurement target particles in the sample according to the generated concentration information and type of the particle detection reagent corresponding to the identification information. 
Regarding claim 2, Hansen teaches the fluidics system (sample preparation unit) which as stated above is in connection with the processor and may be further configured for dispensing an indicator substance in the testing container and mixing sample and indicator substance in testing container and further comprise a reservoir containing a supply of indicator substance that may be removed and/or dispensed by an automated pipettor (Paragraph 0051). This shows the processor of Hansen, which controls the fluidics system (sample preparation unit), is capable of performing the functional limitations of the instant claim: wherein the processor is configured to mix the sample whose concentration of the measurement target particles has been adjusted with the particle detection reagent by an amount corresponding to the type of particle detection reagent used for the preparation of the measurement sample. 
Regarding claim 3, Hansen also teaches the processor is configured for receiving measured concentration of particles suspended in the preliminary sample from the sensor device and further configured for determining an amount of diluent to be added to sample container (element 10) and/or amount to be removed in order to prepare a sample having selected concentration of particles (Paragraph 0049). This shows the control device (control unit) of Hansen is capable of performing the wherein the processor is configured to adjust the concentration of the measurement target particles in the sample by concentrating or diluting the sample obtained from the sample container.
Regarding claim 4, Hansen teaches he fluidics system (sample preparation unit) may, in some embodiments, comprise an automated pipettor system that makes use of the disposable dispensing tips 510 to prevent cross contamination of various ID tubes 10 (and corresponding testing tubes 20). In such embodiments, the pipettor may perform fluid transfer of a diluent from a storage container ( such as a reservoir comprising saline solution, for example) to the sample container 10 thereby allowing the preliminary sample (comprising a bacterial sample, for example) to be diluted to a selected concentration of particles (Paragraph 0044, Fig. 5). This shows the fluidics system (sample preparation unit) of Hansen is capable of performing the functional limitation of the instant claims: configured to adjust the concentration of the measuring target particles in the sample acquired from the sample container. 
Hansen also teaches the fluidics system (sample preparation unit) may be further configured for dispensing an indicator substance in the testing container and mixing sample and indicator substance in testing container and further comprise a reservoir containing a supply of indicator substance that may be removed and/or dispensed by an automated pipette (Paragraph 0051) capable of performing functional limitation of configured to dispense a particle detection reagent to the sample for which the concentration of the measurement target particle has been adjusted.
Regarding claim 5, Hansen teaches the fluidics system (sample preparation unit) can be configured to be capable of vortexing the preliminary sample meaning it would contain a centrifugal separation unit as part of the sample preparation unit (Paragraph 0043). 
Regarding claim 6, Hansen teaches “in other embodiments, the sensor device 200 may comprise one or more optical devices configured for measuring at least one of: a scattering parameter; a 
Regarding claim 7, a sensor device 200 (see also FIG. 4 showing a sensor device 200 head carried by a second robotic device 430) configured for measuring a concentration of particles suspended in the preliminary sample in the sample container (Paragraph 0046) corresponding to wherein the measurement unit is supplied with the measurement sample prepared in the sample preparation unit, and performs measurements on the measurement sample.
Regarding claim 8, Hansen teaches automated pipettor system can transfer a predetermined amount of sample from the sample container (Paragraph 0044) corresponding to wherein the sample preparation unit is configured to suction the sample from the sample container. A pipette inherently works by creating a vacuum above the liquid-holding chamber and selectively releasing this vacuum to draw up and dispense liquid thus using suction to remove sample from the sample container. Therefore the automated pipettor system is structurally capable of removing sample from the sample container. 

Hansen also teaches the pipettor may also perform various sample mixing steps or functions by performing various aspirate and dispense cycles. In some embodiments, the fluidics system 100 (comprising an automated pipettor, for example) may also be configured for aspirating the preliminary sample and/or the prepared sample having a selected concentration of particles (Paragraph 0044) corresponding to the claim limitation the sample preparation unit prepares the measurement sample from a first part of the sample in the sample container suctioned by the sample dispensing unit. 
Regarding claim 9, Hansen teaches a storage device (for storing one or more selected turbidity levels, etc.) (Paragraph 0048) corresponding to storage unit that stores information on the preparation of the measurement sample as stated in the instant claims. Per the instant specification the storage unit can be ROM, a hard disk, or the like (Paragraph 0079). The storage unit is structurally connected to the controller device inherently by an electrical connection which is known in the art. This would allow the processor to read the information stored on the storage device. 
Hansen teaches fluidics system (sample preparation unit) may comprise a reservoir containing a supply of indicator substance that may be removed and/or dispensed by automatic pipettor device and/or a fluidics head carried by first robotic device (Paragraph 0051). The controller system, including the processor, controls the fluidic head (Paragraph 0050). This shows the processor of Hansen is capable of performing the function limitation of configured to read the information corresponding to the particle detection reagent to be used in the preparation of the measurement sample. 
Regarding claim 10, Hansen teaches checking an inventory and/or status of indicator substance before entering into the subsequent steps for preparing a sample having a selected concentration of of sample mixed with the particle detection reagent, and a number of measurement particles in the sample mixed with the particle detection reagent.
Regarding claim 12, wherein the processor is configured to calculate a number of measurement target particles in the sample in the sample container from a liquid amount of the sample in the sample container and the generated concentration information. Hansen teaches the fluidics system (sample preparation system) may comprise a sensor tip which is in cooperation with the controller device (control unit) which can determine the volume of preliminary or prepared sample which can be used for preparing samples with selected concentration of particles (Paragraph 0045). As discussed above the sensor device (measurement unit) which measures concentration of particles suspended in preliminary sample is in connection with controller device which includes the processor (Paragraph 0046). 
Regarding claim 14, wherein the processor determines the type of particle detection reagent to be used for the preparation of the measurement sample based on the identification information received by the reception unit, Fig. 8 of Hansen teaches the sample rack is loaded with the sample and then then the system checks for missing reagents based on samples loaded in sample rack in sample container such as an ID tube which can be performed by the processor (Paragraph 0072). In some embodiments the sample container and the testing container may comprise a unique indicator that corresponds to a selected concentration of particles and/or to identify the preliminary sample contained within a sample container. The indicator may comprise a machine-readable indicator and/or various other unique indicators that may include but are not limited to a bar code, alphanumeric label, an RFID label, and or combination thereof. These indicators may be read by an interface station which if the indicator is a barcode or RFID would have to be a barcode reader or RFID reader as stated in the instant 
Regarding claim 15, wherein the processor determines the particle detection reagent to be used for preparing the measurement sample based on a measurement item of the sample container. Hansen teaches using the automated fluidics system (sample preparation device), which is controlled by the processor as cited above, to mix a portion of the sample with selected concentration of particles (measured by sensor device aka measurement unit) and the indicator substance (reagent) in the testing container meaning the processor of Hansen is capable of determining the necessary particle detection reagent to be used based on sample having selected concentration. 
Regarding claim 16, wherein the processor determines the measurement item based on the generated concentration information. Hansen teaches the processor is structurally capable of receiving the measured concentration of particles from sensor device and determining amount of diluent to be added to sample container and/or amount of preliminary sample to be removed from the sample container to prepare sample having the selected concentration of particles which may also be expressed a turbidity (Paragraph 0010). 
Regarding claim 17, Hansen teaches devices for preparing bacteria (which is a single cell organism) samples having a standard selected inoculum level characterized for example, by a selected particle concentration (Paragraph 0001). 
Regarding claim 20, Hansen teaches, as shown in Figs. 8-9, the system (sample preparation apparatus) may provide methods for automatically preparing a sample corresponding to an automatic sample preparation method as stated in the instant claims. 
Fig. 8 of Hansen teaches step 805 which is “read density of sample tube” and Fig. 9 teaches step 805 “measure concentration of particles in preliminary sample” both corresponding to generating concentration information of measurement target particles in a sample as stated in the instant claims. 

Fig. 8 of Hansen teaches steps 809, 812,  and 813 which are “Expected Density Achieved” (if yes can move on to further steps),  “Using AST Pipettor (reagent dispensing unit), Dispense 40uL Alamar Blue (reagent) in AST tube (test tube), Mix” and “Using AST Pipettor (sample dispensing unit), Transfer Appropriate Volume from Sample Tube (container) to AST tube (test container) … and mix” respectively corresponding to preparing the measurement sample by mixing the sample whose concentration of the measurement target particles is adjusted with the particle detection reagent. 
Regarding claim 21, Hansen teaches a system (element 1) for automatically preparing a sample (Paragraph 0042). 
Hansen also teaches a sensor device (element 200, Paragraph 0046) corresponding to measurement device capable of performing the functional limitation: measures a sample containing particles acquired from a sample container and detects measurement target particles in the sample. Per instant specification the measurement device is the same configuration as the measurement unit discussed in the proceeding claims and therefore performs the same function (Paragraph 0145 of specification). 
Hansen also teaches a fluidics system (Paragraph 0044) corresponding to a sample preparation apparatus configured to prepare a measurement sample by mixing the sample with any one of a plurality of types of particle detection reagent including a particle labeling substance and to receive identification information of the particle detection reagent. The instant specification states the sample preparation apparatus has the same configuration as the sample preparation unit discussed in earlier claims and therefore capable of performing the same function (Paragraph 0145 of specification). 
Hansen also teaches a controller device, comprising memory and a processor (Fig. 1, Paragraphs 0049-0051 and 0082) configured to execute instructions stored in memory to generate concentration information of the measurement target particles in the sample in the sample container based on measurement data from measurement device; and adjust a concentration of the measurement target particles in the sample acquired from the sample containing according to the generated concentration information and the type of particle detection reagent corresponding to identification information. The instant specification states the control device has the same configuration as the control unit discussed in earlier claims and is therefore capable of performing the same functions (Paragraph 0145 of specification). 
Regarding claim 23, Hansen teaches a sensor device (element 200, Fig. 4) configured for measuring a concentration of particles suspended in the preliminary sample in the sample container (element 10) (Paragraph 0046) corresponding to a sample preparation apparatus comprising: a measurement unit configured to measure a sample including particles acquired from a sample container and detect measurement target particles in sample. 
Hansen teaches a system (element 1), corresponding to sample preparation apparatus, comprising a fluidics system (element 100), corresponding to a sample preparation unit, for automatically preparing a sample having a selected concentration of particles suspended therein (Paragraph 0042). Hansen also teaches fluidics system (element 100) that can aspirate, mix, and/or vortex preliminary samples (Paragraph 0043). Hansen also teaches adding a diluent to the sample container (element 10) and/or removing at least a portion of the preliminary sample (Paragraph 0043) and allowing preliminary sample to be diluted to a selected concentration of particles (Paragraph 0044). configured to prepare a measurement sample acquired from the sample container and any one of a plurality of types of particle detection reagents including particle labeling substance. 
Hansen teaches a controller device (element 300), comprising memory and a processor (Paragraphs 0049 and 0082) in communication with the fluidics system (element 100, sample preparation unit) and sensor device (element 200, measurement unit). (Paragraph 0048).  Hansen also teaches controller device configured for receiving measured concentration of particles suspended in the preliminary sample from the sensor device and further configured for determining an amount of diluent to be added to sample container (element 10) and/or amount to be removed in order to prepare a sample having selected concentration of particles (Paragraph 0049). Hansen also teaches a tray (element 50) configured to carry a plurality of sample containers (element 10) and a corresponding plurality of testing containers (element 20). The fluidics system (element 100) may be further configured for dispensing an indicator substance in the testing container and mixing sample and indicator substance in testing container and further comprise a reservoir containing a supply of indicator substance that may be removed and/or dispensed by an automated pipettor (Paragraph 0051). The processor of Hansen would be capable of performing the functional limitation configured to execute instructions stored in memory to acquire a number of measurement target particles contained in the sample in the sample container based on measurement data of the measurement unit and determine a number of measurement target particles and type of the particle detection reagent.
Regarding claim 24
Measuring a number of measurement target particles included in the sample in the sample container. 
Hansen teaches step 805 in Figs. 8 and 9 “Measuring a Concentration of Particles in the Preliminary Sample” and “Read Density of Sample Tube” respectively. 
Determining the number of measurement samples to be prepared according to the number of the measurement target particles measured and a type of particle detection reagent. 
Fig. 8 of Hansen teaches that once the sample rack is loaded (step 802), the density of the sample in the sample tube is adjusted until expected density achieved (steps 806-809). If achieved, the sample is processed further. If density is not achieved the tube is rejected. Once the tube is processed or rejected it is determined if there are more tubes to process in the rack (step 815). Before a sample is processed the steps include checking for missing reagents (step 800a). If required reagent is missing the process will stop (step 800b). Therefore the number of measurement samples to be prepared depends on the number of measurement target particles measured and type of particle detection reagent. 
Preparing determined number of measurement samples by mixing the sample and the particle detection reagent 	
Hansen teaches step 813 of Fig. 8 which is transferring sample to test tube to mix with reagent which will only occur if required reagent onboard (step 800a) and expected density of sample achieved (step 809), both of which determine number of measurement samples to be prepared. 
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication WO 2016/016345 Cherubini et al. (herein Cherubini).
Regarding claim 22, Cherubini teaches a rotatable vessel capable of determining particle data (pg. 15, lines 24-33) corresponding to a first measurement unit configured to measure a sample including particles acquired from a sample container and detect measurement target particles in the sample. 
Cherubini also teaches a “pipettor” device (pg. 7, line 4) corresponding to a sample preparation unit. The pipettor device of Cherubini allows for automatic withdrawing and/or dispensing of volumes of fluids, including the sample and reagents, for fluid transfer or sip and spit mixing (pg. 7, lines 4-14).  This means it would be capable of performing the functional limitation configured to prepare a measurement sample by mixing the sample with any one of a plurality of types of particle detection reagent including particle labeling substance and to receive identification information of the particle detection reagent as stated in the instant claims. Inherently the automated system would have to be capable of receiving identification information of a reagent to know type/amount to mix with sample. 
Cherubini also teaches a “control unit” (pg. 7, line 25), which includes a computer (Pg. 8, lines 16-19)  that instructs the automated system to conduct certain pipetting steps with a pipettor (sample preparation unit) to mix the sample with reagents and control the acceleration, speed of rotation, time of rotation and deceleration of the rotatable vessel (first measurement unit). The control unit may receive information from a data management unit regarding which steps need be performed with a certain sample (pg. 7, lines 25-33). The control unit may also receive data from a detection unit related to a measurement of parameter of a sample (pg. 8 lines 8-90). The control unit of Cherubini would be capable of preforming the functional limitation configured to control the sample preparation unit so as to generate concentration information of the measurement target particles in the sample in the sample container based on measurement data of the fist measurement unit, and adjust the concentration of the measurement target particles in the sample acquired from the sample container according to the generated concentration information and the type of the particle detection reagent used for preparing the measurement sample as stated in the instant claims. 
Cherubini also teaches a “detection unit” (pg. 8, line 31) corresponding to second measurement unit. Cherubini teaches the detection unit may include a flow cytometer (pg. 9, lines 23-6) as specified in the instant specification (Paragraph 0140) that allows detection of a parameter or property of sample including concentration of a dedicated class of particles. 
Cherubini teaches an analytic module (corresponding to analysis unit) for analyzing the sample and/or particles therein (pg. 13, lines 26-28). The analytic module may include a particle analyzer such as a flow cytometer (detection unit) (pg. 13, line 32). The analytic module corresponds to the analytic work cell of Cherubini that may comprise a process unit (g. 8, line 26) as well as detection unit. The analytical module may be part of an integrated system including automation interface (input unit). The communication interface may, for instance, include a display (display unit) such as a touchscreen, or the like. The instant specification states the analysis unit includes a processing unit, input unit, and display unit as mentioned above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant publication 2008/0072664 to Hansen et al. (herein Hansen) as applied to claim 9 above and in further view of International Publication WO 2016/016345 Cherubini et al. (herein Cherubini).
Regarding claim 11, Hansen teaches the fluidic system (sample preparation unit) can dilute the preliminary sample to desired concentration of particles and then transfer the prepared sample to its associated testing container (Paragraph 0044) and mix a portion of the sample with an indicator substance (reagent) in the testing container (Paragraph 0079). Paragraph 0072 states the controller device, including a processor (Paragraph 0049), can detect if one or more reagents are onboard the system before performing steps of sample preparation. This corresponds to preparing a plurality of types of particle detection reagents. Hansen also teaches the transfer of a process sample having the selected concentration of particles for analyzing the sample so as to identify at least one bacterial component and a system capable of receiving a rack containing a plurality of sample containers and 
	 Hansen does not teach an order of adding a plurality of types of particle detection reagents to sample.
	Cherubini teaches a “control unit” that may receive information from a data management unit regarding which steps need to be performed with a certain sample. The control unit instructs the automated system to conduct certain pipetting steps (with a pipettor to mix the liquid biological sample with reagents. The control unit runs a computer-readable program provided with instructions to perform operations in accordance with a process operation plan. The control unit is set up to control pipetting of reagents and mixing of samples or reagents. The control unit includes a scheduler for executing a sequence of steps and determine the order of samples to be processed. The control unit receives data from a detection unit related to a measurement parameter of the sample (pg. 7 line 25- pg. 8 line 9). 
	Hansen and Cherubini are analogous in the art of particle analyzing and sample preparation. It would be obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Hansen to receive data on the preparation of measurement samples, stored in the storage medium (storage unit), and include a scheduler to execute a sequence of steps in a specific order of samples to be processed including control of order of types of particle detection reagents to be used for .  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant publication 2008/0072664 to Hansen et al. (herein Hansen) as applied to claim 17 above and in further view of US Patent 9,957,554 Wu et al. (herein Wu). 
Regarding claim 18, Hansen teaches all the limitations of claim 17 above. 
Hansen teaches indicator substance such as an AST indicator dye (particle detection reagent) (Paragraph 0044). 
Hansen does not teach wherein the particle detection reagent comprises at least two particle labeling substances selected from a group consisting of one or more nucleic acid labeling substances that label a nucleic acid and one or more protein labeling substances that label a protein. 
Wu teaches using nucleic acid label and protein label reagent allowing multiple targets to be detected on a single cell (Col. 2, lines 26-54). 
Hansen and Wu are analogous in the field of device for multiple target detection on a single-cell level. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the indicator substance of Hansen to comprise a nucleic acid label and protein label to allow multiple targets to be detected on a single cell (i.e. multiplexed analysis) (Col. 2, lines 26-54). 
Regarding claim 19, Hansen teaches all the limitations of claim 17 above. 
Hansen teaches one or more reagents detected by controller device corresponding to plurality of particle detection reagents (Paragraph 0072). 
Hansen does not teach wherein each of the plurality of type of particle detection reagents contains a plurality of types of particle labeling substances, and each particle detection reagent contains at least one particle labeling substance selected from a group comprised of one or more nucleic acid 
Wu teaches treating sample with one or more target protein labels and one or more nucleic acid labels (Col. 2 line 55 – Col. 3 line 24).
Hansen and Wu are analogous in the field of device for multiple target detection on a single-cell level. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the particle detection reagents of Hansen to treat sample with one or more target protein labels and one or more nucleic acid labels to detect rare nucleic acids hybridized to one or more nucleic acid labels or probes as taught by Wu (Col. 2 line 55 – Col. 3 line 24). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797